Dell, J.
Such an 'injunction is neither by its precept nor by the practice of the Court, a returnable process; and the marshal is entitled to his fees for the service, without showing it to be returned, but is entitled to no fees for such return. A payment of the funds of the estate into the Court, without designating any part as paid for the use of the marshal or his deputy, would not be a payment to the plaintiff. The funds so returned would be, of course, distributed to the bankrupt’s creditors.